[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUIT COURT OF APPEALS
                                               U.S.
                       ________________________ ELEVENTH CIRCUIT
                                                            DEC 07, 2010
                              No. 10-12067                   JOHN LEY
                          Non-Argument Calendar                CLERK
                        ________________________

                   D.C. Docket No. 1:09-cr-20989-KMM-1

UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,


                                   versus


MANUEL LECHUGA PEREZ,
a.k.a. Tio,

                                                          Defendant-Appellant.

                       ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________
                             (December 7, 2010)

Before BLACK, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Manuel Lechuga Perez appeals his convictions and sentence of 121 months
of imprisonment for conspiracy to possess with intent to distribute 5 kilograms or

more of cocaine, 21 U.S.C. § 846, and possession with intent to distribute between

500 grams and 5 kilograms of cocaine, id. §§ 841(a)(1), (b)(1). Lechuga

challenges the sufficiency of the evidence to support his convictions and the

amount of cocaine attributed to him. We affirm.

      Lechuga argues that the government failed to present sufficient evidence to

support his convictions for conspiracy to distribute and possession of cocaine, but

we disagree. Substantial evidence supports Lechuga’s convictions. Special agent

Guillermo Aleman authenticated telephone conversations in which Lechuga’s

employer, Luis Mario Lara Estrada, referred to Lechuga as “Tio” or “uncle” and

discussed Lechuga’s role in retrieving and delivering cocaine and money in

different drug transactions. In one conversation, Estrada told a purchaser, Cuajo,

to expect a delivery of five kilograms of cocaine, and in a conversation with

another cohort on July 27, 2009, Estrada complained about paying Lechuga

because he was not helping prepare for the delivery to Cuajo the next day. On

July 28, 2009, agents surveilled Estrada’s house and saw a person hand what

appeared to be a heavily-loaded backpack to Estrada, follow Estrada into his

house, and leave the house carrying an envelope. Later, Lechuga placed the

backpack in Estrada’s car and accompanied Estrada to deliver the contents of the

                                         2
backpack. Aleman and another agent pretended to be corrupt police officers and

stopped Estrada’s car. After Estrada consented to a search of his car, agents seized

the backpack, which contained 4.979 kilograms of cocaine, and released Estrada

and Lechuga. Later, agents recorded telephone calls between Estrada, his

supplier, and Cuajo in which Estrada complained that the agents had stolen five

kilograms of cocaine. After agents arrested Lechuga, he admitted that the

backpack contained “something illegal,” but he did not know its specific contents.

Lechuga also admitted that he had retrieved packages from Norberto Dominguez,

who purchased cocaine from Estrada, and left the packages “on [Estrada’s]

doorstep.” The district court did not err by denying Lechuga’s motion for a

judgment of acquittal.

      Lechuga also argues, for the first time on appeal, that the district court

erroneously attributed to him five kilograms of cocaine based on the jury’s special

verdict, but this argument fails. The district court based its decision on its

“recollection of what [the] testimony or evidence was,” and the evidence

established that Lechuga intended to deliver to Cuajo five kilograms of cocaine.

Lechuga argues that he is responsible only for the 4.979 kilograms that agents

seized, but “[i]n an offense involving an agreement to sell a controlled substance,

the agreed-upon quantity of the controlled substance shall be used to determine the

                                           3
offense level” when the “sale is [not] completed.” United States Sentencing

Guidelines Manual § 2D1.1 cmt. n.12 (2009). The district court did not plainly err

in sentencing Lechuga.

      We AFFIRM Lechuga’s convictions and sentence.




                                        4